o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-114744-10 cc psi number info release date uil 30d the honorable richard g lugar united_states senate washington dc attention ----------------------- dear senator lugar thank you for your letter dated date on behalf of your constituent ------------------------ ---------------------------------------------- ------------------------------------------- ----------- ----------------wrote that the internal_revenue_service had ruled that the credit for the purchase of new qualified plug-in electric drive motor vehicles sec_30d of the internal_revenue_code the code does not apply to low-speed vehicles acquired after date he asked that the sec_30d credit continue to apply to low- speed vehicles acquired after that date the energy improvement and extension act of enacted sec_30d of the code in notice_2009_54 we described the process by which manufacturers can certify that their vehicles meet the requirements of sec_30d for vehicles acquired in notice_2009_54 provides that low-speed vehicles qualify for the sec_30d credit as originally enacted the american_recovery_and_reinvestment_act_of_2009 the act amended sec_30d of the code for vehicles acquired after date section a of the act the amendment changed sec_30d to narrow the scope of eligible vehicles and reduce the maximum amount of the credit available for a vehicle before its amendment sec_30d imposed no limit on the gross vehicle weight rating of the vehicles eligible for the credit the maximum credit available could vary from dollar_figure to dollar_figure depending on the gross vehicle weight rating and battery capacity of a vehicle as amended sec_30d applies only to vehicles with a gross vehicle weight rating of less than big_number pounds and the maximum credit is dollar_figure in addition sec_30d as amended does not allow a credit for low-speed vehicles as noted in notice_2009_89 extending the sec_30d credit to low-speed vehicles acquired after date would require legislative action by the congress conex-114744-10 certain low-speed vehicles however are eligible for the plug-in electric vehicle credit sec_30 of the code the credit is equal to percent of the cost of the vehicle up to a maximum credit of dollar_figure notice_2009_58 generally describes the sec_30 credit i hope this information is helpful in responding to --------------- as you requested i am replying in duplicate and returning the enclosure please contact me at --------------------- if i can assist you further sincerely charles b ramsey branch chief branch passthroughs special industries enclosures
